Raymond Boyd was indicted, May 15, 1930, for the murder of Frank Blessing. On June 9, 1930, he appeared in open court and pleaded guilty. He was fully advised by the court as to the consequences of his plea, but persisted in it. The court then heard evidence in "aggravation or mitigation of the offense," but Boyd offered no testimony in his own behalf. He was sentenced to life imprisonment.
This writ of error was not sued out until September, 1938. Boyd obtained no extension of time within which to file a bill of exceptions and filed none during the term at which the judgment was rendered against him. All the errors assigned concern the evidence heard in aggravation or mitigation of the offense. Boyd insists that it was improper for the court to hear the testimony of the State's attorney, because that witness was biased and prejudiced, and also that additional witnesses should have been called. A bill of exceptions is necessary to present these assignments of error for review. (People v. Gerke, 332 Ill. 583.) On October 5, 1938, on its own motion, this court struck the purported bill of exceptions from the files. There remains, therefore, only the common law record for review. (Gillespie v.People, 176 Ill. 238; People v. Tananevicz, 285 id. 376; People
v. Webb, 367 id. 346.) No error is assigned as to that record and the judgment is, therefore, affirmed.
Judgment affirmed. *Page 237